Citation Nr: 0108081	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-08 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for gouty arthritis, 
multiple joints, as secondary to the service-connected left 
knee injury with traumatic arthritis. 

2.  Entitlement to an increased evaluation for a left knee 
injury with traumatic arthritis, currently evaluated as 30 
percent disabling.   

3.  Entitlement to an increased evaluation for left knee 
instability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1973 to 
January 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.    

In an August 1999 decision, the Board remanded this case.  At 
that time, the Board concluded that the appellant had 
submitted a Notice of Disagreement (NOD) in response to the 
RO's denial of service connection for gouty arthritis, 
multiple joints, as secondary to the service-connected left 
knee injury with traumatic arthritis.  However, the Board 
noted that the appellant had not been provided with a 
Statement of the Case (SOC).  Thus, the Board remanded the 
claim and requested that the RO issue an SOC pertaining to 
the issue of service connection for gouty arthritis, multiple 
joints, as secondary to the service-connected left knee 
injury with traumatic arthritis.  On February 18th, 2000, the 
RO issued an SOC to the appellant, and on February 22nd, 
2000, the appellant submitted a substantive appeal (VA Form 
9).  Thus, in light of the above and the appellant's filing 
of a timely substantive appeal, the issue of entitlement to 
service connection for gouty arthritis, multiple joints, as 
secondary to the service-connected left knee injury with 
traumatic arthritis, is before the Board for appellate 
consideration.  

The issues of entitlement to an increased evaluation for a 
left knee injury with traumatic arthritis and entitlement to 
an increased evaluation for left knee instability will be 
discussed in the REMAND portion of this decision.

The Board notes that in an April 2000 rating action, the RO 
denied the appellant's claim of entitlement to individual 
unemployability.  There is no indication from the information 
of record that the appellant filed a Notice of Disagreement.  
Accordingly, this issue is not before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, to 
the extent possible.   

2.  Service connection has been granted for a left knee 
injury with traumatic arthritis.

3.  Gouty arthritis of multiple joints is not causally 
related to or worsened by the service-connected left knee 
injury with traumatic arthritis. 


CONCLUSION OF LAW

Gouty arthritis of multiple joints is not proximately due to, 
the result of, or aggravated by the service-connected left 
knee injury with traumatic arthritis.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-
98 (2000) [to be codified at 38 U.S.C.A. § 5103A]; 38 C.F.R. 
§ 3.310(a) (2000).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of gouty arthritis.   

In October 1993, the appellant underwent a VA general 
examination.  At that time, he stated that he had bilateral 
knee pain and intermittent pain in other joints, especially 
in both elbows and feet.  He noted that he had been treated 
in the past for gouty arthritis and that he was currently 
using over-the-counter Indocin.  The physical examination 
showed that the appellant was unable to complete the 
extension of both elbows.  He also had a slight swelling of 
both great toes.  The examining physician stated that he had 
the impression that the appellant had gouty arthritis.  The 
diagnosis was of bilateral knee pain, bilateral elbow pain, 
and bilateral foot pain with a history of gouty arthritis. 

A VA joints examination was conducted in October 1993.  At 
that time, the appellant complained of pain in his knees, 
elbows, and feet.  He stated that he took Ibuprofen in order 
to relieve his pain.  The physical examination of the elbows 
revealed 20 degree flexion contracture, bilaterally, and 
total flexion of 135 degrees, bilaterally.  There was full 
range of motion in the elbows except for the extension lack.  
X-rays of the appellant's elbows showed slight osteoarthritic 
changes, but otherwise the joint surfaces and spaces were 
normal.  Examination of the knees showed moderate to 
moderately severe crepitation under both patellae.  Patellar 
entrapment was positive, and there was no loss of stability 
of the patellae.  X-rays of the knees showed arthritis hooks 
and exostoses on both patellae, especially on the right.  
Examination of the feet showed that the appellant had a pes 
planus but that that was a simple low arch.  There was no 
eversion of the heel, and the balance of the foot was 
excellent.  He only had eight degrees of dorsiflexion at the 
right ankle and that was markedly affecting the arch of his 
foot.  X-rays of the feet showed no evidence of bony 
pathology.  The diagnoses included the following: (1) 
bilateral chondromalacia of patellae, moderately severe, (2) 
bilateral contracture of the gastrocnemius muscles, and (3) 
mild chondromalacia of both elbows.   

In October 1997, the appellant filed a claim for entitlement 
to service connection for gouty arthritis, multiple joints, 
as secondary to his service-connected left knee injury with 
traumatic arthritis.  At that time, he stated that he had 
been treated at the VA Medical Center (VAMC) in Houston for 
his arthritis.  

In November 1997, the RO requested that the Houston VAMC send 
all outpatient treatment records pertaining to the appellant 
from January 1994.  In November 1997, the Houston VAMC 
notified the RO that no outpatient treatment records were 
found.  The Houston VAMC also included a report showing that 
the appellant had either failed to report to or had canceled 
his appointments.

In July 1998, the appellant underwent a VA bone examination.  
At that time, he complained of joint pain in multiple joints 
for the last 10 to 15 years.  The appellant indicated that he 
had pain in his feet, knees, hands, and elbows, and that he 
had some swelling in his left knee.  According to the 
appellant, he would develop pain in one joint which would 
then cause him to develop pain in other joints.  The 
appellant reported that the pain moved from one joint to 
another and that he had to use crutches "on and off."  He 
noted that he took Ibuprofen in order to relieve the pain.  
According to the appellant, he drank approximately six beers 
a week, between one to two beers a day.  

The physical examination showed that the appellant's 
shoulders had a full range of motion.  The appellant's elbows 
showed decreased range of motion, with evidence of soft 
tissue swelling in the area of the elbows, and subcutaneous 
nodules that could have been tophi.  There was tenderness in 
his wrists with minimal soft tissue swelling.  He was able to 
do adequate ulnar and radial deviation, and he presented 
tenderness in the right metacarpal joint.  The appellant had 
atrophy of the interossei muscles, and he had proximal 
interphalangeal (PIP) joint swelling and tenderness.  Both 
hips presented adequate range of motion.  The appellant had 
decreased range of motion in his left knee with evidence of 
minimal effusion and crepitus.  In the right knee, there was 
well-preserved range of motion with minimal crepitus.  Both 
ankles showed adequate range of motion.  The appellant had 
pes planus, and he was able to walk limping.  He was not able 
to walk on his toes because of the pain, but he was able to 
walk on his heels. 

Following the physical examination, the examining physician 
stated that the appellant had "inflammatory arthritis most 
probably gout."  The examiner stated that the appellant also 
presented evidence of chondromalacia patella of the left knee 
and secondary degenerative joint disease.  According to the 
examiner, in the "differential" diagnosis for inflammatory 
arthritis, he also had to consider rheumatoid arthritis and 
other conditions such as Reiter's and psoriatic arthritis, 
but that because of the lack of skin involvement, he did not 
feel that that was present in the appellant.  The examiner 
further noted that he did not believe that the appellant had 
rheumatoid arthritis because of the lack of bilateral 
involvement.  It was the examiner's opinion that "most 
probably," the appellant had gout and did not receive 
treatment for several years, leading to the development of 
gouty arthritis with tophi.  The examiner reported that at 
present, the appellant had evidence of severe joint pain and 
involvement of the peripheral joints.  According to the 
examiner, the appellant also had decreased range of motion 
and he did not have the ability to walk a substantial number 
of blocks. 

In the appellant's July 1998 VA examination, x-rays were 
taken of his joints.  An x-ray of his left knee was 
interpreted as showing some degenerative changes, with 
minimal osteophyte in the condyles.  There were small cystic 
changes in the posterior aspect of the left upper tibia.  An 
x-ray of the appellant's elbows demonstrated some 
degenerative changes of the elbows, bilaterally, with some 
osteophyte in the coronoid process and the olecranon process 
of both ulnas.  An x-ray of the appellant's hands was 
interpreted as showing some degenerative changes in both 
hands.  An x-ray of the appellant's wrists demonstrated 
degenerative changes of both wrists, and an x-ray of his 
ankles demonstrated some degenerative changes in both ankles.  
An x-ray of the appellant's feet was interpreted as showing 
some demineralization of visualized bony structures and some 
degenerative changes.  There was an old healed fracture in 
the proximal portion of the 5th metatarsal of the right foot 
with some deformity.  

A VA joints examination was conducted in October 1999.  At 
that time, the appellant stated that he had a history of 
suspected gout with recurrent joint swelling and pain in the 
different joints.  He reported that he had involvement of all 
of his joints, including his shoulders, elbows, hands, knees, 
and feet.  He also noted that he had constant swelling and 
pain, and stiffness lasting more than one hour.  The 
appellant indicated that he had recently noticed a decrease 
in his hand grip and closure of his hands.  According to the 
appellant, he drank alcohol once in a while.  

The physical examination showed that the appellant had pain 
in both shoulders with crepitus.  He had decreased active 
range of motion due to pain.  The appellant also had 
tenderness in both hands, especially in the metacarpal area 
and the proximal interphalangeal joints.  There was no 
swelling and no evidence of nodules.  There was adequate full 
range of motion, but decreased hand grip.  In both wrists, 
there was tenderness, more marked on the right side.  Both 
elbows showed evidence of tophi in the extension area, and 
both ankles showed adequate alignment with the tibia.  The 
appellant had flat feet with tenderness in the metatarsal 
area and also in the mid foot area.  There was no evidence of 
swelling in the lower extremities.  The diagnosis was of 
inflammatory arthropathy, most likely gout according to the 
findings of the physical examination and labs, with 
superimposed degenerative joint disease.  The examining 
physician stated that the appellant had evidence of multiple 
joint involvement and that he also presented tophi and 
decreased range of motion in some of them.  It was the 
examiner's opinion that the appellant had that condition most 
likely due to a metabolic disorder or secondary to alcohol 
consumption.  The examiner further stated that the presence 
of the gout could aggravate the appellant's left knee 
condition due to inflammatory changes and could also lead to 
early degenerative joint disease.  According to the examiner, 
while he could not assess that the service-connected left 
knee injury was the etiology for the gout, he had to clarify 
that the presence of an inflammatory condition could "affect 
and precipitate to have early degenerative joint disease in 
many patients after trauma."  

In January 2000, a magnetic resonance imaging (MRI) was taken 
of the appellant's left knee.  The MRI was interpreted as 
showing several erosions along the articular margins of the 
lateral compartment which possibly related to either the 
appellant's known gout or inflammatory arthritis, such as 
rheumatoid arthritis.

In December 2000, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the appellant 
testified that because of his service-connected left knee 
injury with traumatic arthritis, he had used crutches in 
order to help keep the weight off of his left leg.  (T.8).  
The appellant stated that he stopped using the crutches after 
he had developed shoulder and elbow pain.  (Id.).  He 
indicated that due to his service-connected left knee 
disability, he shifted his weight when he walked which caused 
him to develop pain in his joints, including his feet, arms, 
and hips.  (T.8,9).  In response to the question as to 
whether any physician had informed him that his gouty 
arthritis was made worse because of his service-connected 
left knee disability, the appellant stated that he only 
sought treatment for his left knee disability and that he 
used Ibuprofen in order to relieve his joint pain.  
(T.11,12).  

II.  Initial Matters

The VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096, 2097-98 (2000) [to be codified at 38 U.S.C.A. 
§ 5103A].    

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) [to be codified at 38 U.S.C.A. § 5107].   

The Board has considered the effect of this new legislation 
as it pertains to the veteran's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  As previously stated, in 
October 1997, the appellant indicated that he had been 
treated at the Houston VAMC for his arthritis.  However, the 
Board notes that in November 1997, the Houston VAMC notified 
the RO that no outpatient treatment records pertaining to the 
appellant were found.  The Houston VAMC also included a 
report showing that the appellant had either failed to report 
to or had canceled his appointments.  In addition, the 
evidence of record shows that the appellant underwent VA 
examinations for his gouty arthritis in October 1993, July 
1998, and October 1999, and that in his October 1999 VA 
examination, the examiner addressed the pertinent question in 
this case which is whether the appellant's gouty arthritis is 
secondarily related to his service-connected left knee injury 
with traumatic arthritis.  Moreover, the Board observes that 
in the appellant's December 2000 Travel Board hearing, the 
appellant essentially stated that he was not receiving any 
treatment for his gouty arthritis.  Thus, in light of the 
above, the Board concludes that the appellant has had VA 
examinations pertinent to his gouty arthritis, and there is 
no indication that there are additional documents that have 
not been obtained and would be pertinent to the present 
claim.  The appellant and his accredited representative have 
been accorded the opportunity to present evidence and 
argument in support of the claim, including at a personal 
hearing.  The RO amply informed the veteran of the 
information and evidence needed to support his claim in a 
communication dated in September 1998 and in the SOC dated in 
February 2000.  The February 2000 SOC set forth the 
applicable law and ultimately denied the claim on the merits 
by concluding that the preponderance of the evidence was 
against the claim.    

The Board further finds that the RO made all reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate his claim.  No reasonable 
possibility exists that any other assistance would aid in 
substantiating the claim and the RO met its duty to assist 
the appellant.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 (2000) [to 
be codified at 38 U.S.C.A. § 5103A].  No further development 
is required in order to comply with VA's duty to assist.  


III.  Analysis

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2000).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by a service-connected 
disability or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
( en banc). 

To summarize, the appellant contends that due to his service-
connected left knee injury with traumatic arthritis, he has 
had to use crutches or shift his weight when walking which 
has caused him to develop, or have greater impairment from, 
gouty arthritis in his joints, including his arms, feet, and 
hips.  Thus, the appellant maintains that his currently 
diagnosed gouty arthritis of multiple joints is secondary to 
his service-connected left knee injury with traumatic 
arthritis.  In this regard, lay statements are considered to 
be competent evidence when describing the features or 
symptoms of an injury or illness.  Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, when the determinative issues involves 
a question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that his gouty arthritis of multiple joints is 
secondary to his service-connected left knee injury with 
traumatic arthritis is not competent evidence.  

As previously stated, the appellant's service medical records 
are negative for any complaints or findings of gouty 
arthritis.  The first medical evidence of gouty arthritis is 
in October 1993, approximately 17 years after service.  In 
the appellant's October 1993 VA general examination, the 
diagnosis was of bilateral knee pain, bilateral elbow pain, 
and bilateral foot pain with a history of gouty arthritis.  
In addition, in the appellant's October 1993 VA joints 
examination, the diagnoses included the following: (1) 
bilateral chondromalacia of patellae, moderately severe, (2) 
bilateral contracture of gastrocnemius muscles, and (3) mild 
chondromalacia of both elbows.  The Board further notes that 
in the appellant's July 1998 VA bone examination, the 
diagnosis was of inflammatory arthritis which was probably 
gout.  It was the examiner's opinion that "most probably," 
the appellant had gout which was not treated for several 
years and led to the development of gouty arthritis with 
tophi.  Moreover, in the appellant's most recent VA 
examination, dated in October 1999, the diagnosis was of 
inflammatory arthropathy which was most likely gout with 
superimposed degenerative joint disease.  

The Board notes that while the above evidence shows that the 
appellant currently has been diagnosed with gouty arthritis 
of multiple joints, the medical evidence does not show that 
his gouty arthritis was caused or aggravated by his service-
connected left knee injury with traumatic arthritis.  The 
Board observes that in the appellant's October 1999 VA 
examination, the examiner stated that the appellant's gouty 
arthritis was most likely due to a metabolic disorder or 
secondary to alcohol consumption.  In addition, the Board 
recognizes the appellant's January 2000 MRI report which 
suggested that the several erosions along the articular 
margins of the lateral compartment were possibly related to 
either the appellant's known gout or inflammatory arthritis.  
However, in this regard, the Board notes that the examiner 
from the appellant's October 1999 VA examination opined that 
the presence of the gout could actually aggravate the 
appellant's left knee condition and could also lead to early 
degenerative joint disease, rather than the reverse as 
claimed by the veteran.  According to the examiner, although 
he could not conclude that the service-connected left knee 
injury was the etiology of the gout, he did clarify that the 
presence of an inflammatory condition could affect and 
precipitate early degenerative disease in many patients after 
trauma.  Thus, the examiner essentially stated that it was 
possible that the appellant's gouty arthritis aggravated his 
service-connected left knee injury with traumatic arthritis, 
and not that the appellant's left knee injury with traumatic 
arthritis caused or aggravated his gouty arthritis. 

In light of the above, it is the Board's conclusion that 
there is no competent medical evidence of record which shows 
that the appellant's currently diagnosed gouty arthritis of 
multiple joints was caused or aggravated by his service-
connected left knee injury with traumatic arthritis.  Lacking 
such evidence, the claim for service connection for gouty 
arthritis, multiple joints, as secondary to the service-
connected left knee injury with traumatic arthritis, is 
denied.


ORDER

Entitlement to service connection for gouty arthritis, 
multiple joints, as secondary to the service-connected left 
knee injury with traumatic arthritis, is denied.


REMAND

In regards to the appellant's claims for an increased 
evaluation for a left knee injury with traumatic arthritis 
and for an increased evaluation for left knee instability, 
the Board notes that in the appellant's July 1998 VA joints 
examination, the appellant complained of chronic pain in his 
left knee.  The physical examination showed that his left 
knee had a range of motion from 18 degrees of extension to 90 
degrees of flexion.  The appellant had a +1 effusion, and 
there was positive crepitation of the patellofemoral joint.  
He had a positive reverse McMurray's with pain over the 
lateral joint surface.  The appellant was nontender over the 
patella and did not have a Lachman, anterior drawer, 
posterior draw, or pivot.  An x-ray of his left knee was 
interpreted as showing decreased lateral joint space.  He had 
some degenerative changes in all three compartments of his 
knee, and there were some mild bone spurs on the marginal 
aspects of the joint surfaces.  The examining physician 
concluded that the appellant might have a meniscal tear and 
recommended that an MRI be performed on the left knee to rule 
out the possibility of a left meniscal tear.   

In the appellant's July 1998 VA bones examination, the 
appellant had left knee decreased range of motion.  Flexion 
was to 95 degrees and extension was to 20 degrees, with 
evidence of minimal effusion and crepitus.  

In an August 1999 decision, the Board remanded this case.  At 
that time, the Board stated that although the examining 
physician from the appellant's July 1998 VA joints 
examination had recommended an MRI to rule out the 
possibility of a meniscal tear in the appellant's left knee, 
there was no record of an MRI being performed on the left 
knee.  Thus, the Board remanded this case and requested that 
the appellant be afforded a VA orthopedic examination for the 
purpose of ascertaining the current nature and extent of 
severity of his left knee injury with traumatic arthritis.  
The Board further noted that any indicated special studies 
should be conducted.  

In October 1999, a VA joint examination was conducted.  At 
that time, the appellant stated that he was only able to walk 
approximately one or two blocks.  He indicated that 
occasionally, he needed to use crutches or a cane for 
walking.  The appellant also noted that he had been unable to 
walk in the last two years.  The physical examination of the 
left knee showed that extension was less than 20 degrees, 
with flexion to 95 degrees.  There was a positive McMurray's 
test in the left knee.  The diagnosis was of traumatic 
arthritis of the left knee with decreased range of motion.  
The examining physician stated that the appellant had 
secondary degenerative joint disease and suspected a meniscal 
tear.  Thus, the examiner recommended an MRI in order to rule 
out a meniscal tear of the left knee.  

In January 2000, the appellant had an MRI taken of his left 
knee.  The MRI demonstrated findings compatible with an old 
tibial plateau fracture with residual fragmentation, 
deformity, and edema.  There was substantial secondary 
osteoarthritis.  There was also a substantial partial tear of 
the anterior cruciate ligament and Grade I straightening of 
the medial and lateral collateral ligaments, and of the 
posterior cruciate ligament.  In addition, there was 
substantial grade III chondromalacia patella and a large 
subchondral posterior degenerative cyst of the patella.  
Moreover, there were grade II degenerative changes of the 
medial meniscus, without medial meniscal tear, and there was 
evidence of prepatellar bursitis.  

In the appellant's December 2000 Travel Board hearing, the 
appellant testified that his service-connected left knee 
disability had worsened.  (T.3).  He stated that when he 
walked up stairs, he had problems bending his leg and 
extending it.  (T.3,4).  The appellant indicated that 
occasionally, he felt as if his left knee would "lock up" 
or that it would slip out of the joint and he would have to 
"pop" it back in.  (T.4).  According to the appellant, he 
also had chronic pain and swelling in his left knee.  
(T.4,5).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code is predicated on 
loss of range of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain on use of due to 
flare-ups.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Among the 
diagnostic codes applicable to this case, Diagnostic Codes 
5260 and 5261 are based on range of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2000).  Accordingly, 
the Board finds that the above jurisprudence is applicable to 
the case at hand.  

In the instant case, the appellant has complained of chronic 
pain in his left knee, aggravated by walking and climbing.  
The appellant has further maintained that he has intermittent 
left knee swelling and occasional instability.  
Notwithstanding the appellant's complaints, no examiner has 
adequately addressed the appellant's functional loss due to 
pain on use or due to flare-ups under §§ 4.40 and 4.45.  
Moreover, the Board observes that in the appellant's December 
2000 hearing, the appellant indicated that his left knee 
disability had worsened since his most recent VA examination 
in October 1999.  (T.3).  Therefore, the Board believes that 
a current examination is warranted.  Caffrey v. Brown, 6 Vet. 
App. 377 (1994); VA O.G.C. Prec. Op. No. 11-95 (April 7, 
1995).  The Board notes that statutory duty to assist the 
appellant in the development of evidence pertinent to his 
claim includes a contemporaneous and thorough examination 
when appropriate.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

Although the Board regrets further delay, in light of the 
above, the Board is of the opinion that additional 
development is warranted.  In accordance with the statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claims, the case is REMANDED for the 
following actions:

1.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A (c)), request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him in recent years for 
a left knee disability.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The RO should 
also inform the appellant of any records 
it has been unsuccessful in obtaining as 
provided under Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. §  5103A (b)(2)).   

2.  Thereafter, the RO should schedule 
the appellant for a VA orthopedic 
examination to evaluate the appellant's 
service-connected left knee disability.  
All indicated studies should be 
performed, including, but not limited to, 
range of motion studies of the knees and 
x-rays.  The examiner should describe in 
degrees of excursion any limitation of 
motion of the left knee.  The presence 
and severity of any recurrent subluxation 
or lateral instability should be 
described.  The examiner is also 
requested to: (1) express an opinion as 
to whether pain could significantly limit 
the functional ability of the left knee 
during flare-ups (if claimed), or when 
the left knee is used repeatedly over a 
period of time, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to pain on use or during flare-ups; 
(2) determine whether as a result of the 
service-connected left knee disability, 
the appellant exhibits any weakened 
movement, excess fatigability, or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss or range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner must specifically state whether 
the veteran's complaints and any claimed 
subjective manifestations are in keeping 
with the objectively demonstrated 
pathology.

For any of the symptoms or clinical 
findings identified, including any 
limitation of motion, the examiner should 
distinguish whether such is due to 
service-connected left knee disability, 
as opposed to any other pathology 
including nonservice-connected gout/gouty 
arthritis.  If the examiner is unable to 
distinguish whether a symptom of the left 
knee is due to service- or nonservice-
connected pathology, (s)he should so 
state.  A complete rationale should be 
given for all opinions and conclusions 
expressed.  The claims folder should be 
provided to the examiner for review prior 
to the examination.      

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

4.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
an increased evaluation for a left knee 
injury with traumatic arthritis and 
entitlement to an increased evaluation 
for left knee instability.  If the 
determination remains unfavorable, the RO 
should furnish the appellant and his 
representative a supplemental statement 
of the case and an opportunity to 
respond.  The RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) have been fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), Fast Letter 01-02 
(January 9, 2001) as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The case should then be 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to obtain additional 
development.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified; however, the veteran is 
advised that failure to cooperate by not reporting for any 
scheduled examinations may result in the denial of the higher 
rating claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.







		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 



